DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 17, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu et al (US20040143370) hereinafter Lu.


As to claim 1, Lu discloses a system comprising: a programmable logic control (PLC) module (Fig.1, and element 20); an input/output (IO) network bus coupled to the PLC module and provided at a plurality of facets of a mainframe (Fig.1, and element 14, para. 0020);
 a first process chamber attached to a first facet of the plurality of facets (Fig.1, and element 12, and para. 0020);
 a chamber interface IO sub-module attached to the first facet and coupled to the IO network bus and to a process chamber IO controller of the first process chamber, wherein the chamber interface IO sub-module is to: convert interlock relay signals, received via dry contact exchange with the process chamber IO controller, to digital signals (Fig.1, and para. 0025);
 combine the digital signals into network packets adapted for communication using a protocol of the IO network bus (Fig.1, and paras. 0022, 0027); 
and transmit the network packets to the PLC module over the IO network bus (Fig.1, and para. 0027). 

As to claim 17, Lu discloses a system comprising: a first safety programmable logic control (PLC) module comprising multiple local input/output (IO) ports and a first interlock bus port (Fig.1, and para.0020); a first single local IO bus coupled to a first local I/O port of the multiple local IO ports (Fig.1, and para. 0020); multiple IO sub-modules coupled to the first single local IO bus, wherein each IO sub- module of the multiple IO sub-modules is to perform an interlock handshake with the first safety PLC module over the first single local IO bus; a second safety PLC module comprising multiple local IO ports and a second interlock bus port (Fig.1, and para. 0025); and an interlock connector to couple the first interlock bus port to the second interlock bus port over an interlock bus (Fig.1, and para. 0022).  

As to claim 4, Lu discloses the system, further comprising at least one of: a load lock IO controller coupled to the PLC module over a first local IO bus; a transfer chamber IO controller coupled to the PLC module over one of the first local IO bus or a second local IO bus (Fig.1, and para. 0025); or a pump IO coupled to the PLC module over one of the first, the second, or a third local IO bus (para. 00020).  

As to claim 5, Lu discloses the system, wherein the IO network bus comprises: a first plurality of network connectors located at the plurality of facets; and a second plurality of network connectors, the system further comprising a sub-module IO controller attached to one of the second plurality of network connectors, the sub-module IO controller to control one of a load lock heater, an integrated mass flow system, a point-of-use pump, a via slit valve, or a remote control switch (Fig.1, and para. 0023).
  
As to claim 18, Lu discloses the system, wherein the multiple IO sub-modules comprise a first set of IO sub-modules of a first machine, the system further comprising: a second single local IO bus coupled to a second local IO port of multiple local IO ports of the second safety PLC module(fig.1, and para. 0025); and a second set of IO sub-modules, of a second machine, coupled to the second single IO bus (para. 0027). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu as applied to claim1 above, and further in view of Tu et al (Wo2019217315) hereinafter Tu.
 
As to claim 2, Lu does not explicitly disclose the system, wherein the PLC module includes a first interlock bus port, further comprising: a second PLC module of a second mainframe, the second PLC module comprising a second interlock bus port, and wherein the PLC module and the second PLC module are safety PLC modules.
Tu teaches in Fig. 1A wherein the PLC module includes a first interlock bus port, further comprising: a second PLC module of a second mainframe, the second PLC module comprising a second interlock bus port, and wherein the PLC module and the second PLC module are safety PLC modules (para. 00047); and an interlock connector to couple the first interlock bus port to the second interlock bus port over an interlock bus (paras. 00048- 00052). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the PLC system of LU with Tu to support a plurality of embodiments, (para. 00042). 

As to claim 3, Tu discloses the system, wherein the IO network bus is a single Ethernet cable to which is attached a plurality of network bus T-connectors, at least one of which is located at each of the plurality of facets (paras. 00043, and 000055).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the PLC system of LU with Tu to support a plurality of embodiments, (para. 00042). 
 
As to claim 19, Tu discloses the system, further comprising: a first PLC controller of the first safety PLC module to control IO devices via the first set of IO sub-modules over the first single local IO bus and control IO device via the second set of IO sub-modules over the interlock bus and the second single local IO bus (Fig1A, and paras. 00047, 00048); 
and a second PLC controller of the second safety PLC module to control IO devices via the second set of IO sub-modules over the second single local IO bus and control IO devices via the first set of IO sub-modules over the interlock bus and the first single local IO bus (Fig.1A, and para. 00049).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the PLC system of LU with Tu to support a plurality of embodiments, (para. 00042). 

As to claim 20, Tu discloses the system, wherein the first safety PLC module comprises: a first Ethernet for Control Automation Technology (EtherCAT)-in port coupled to an EtherCAT master device over a first EtherCAT network cable (Fig.1a,, paras. 0003, 0004); 
and a first EtherCAT-out port (Fig.2); wherein the second safety PLC module comprises a second EtherCAT-in port coupled to the first EtherCAT-out port over a second EtherCAT network cable (Fig. 9 where M1 and M2 are coupled as detailed in Fig. 10 EtherCAT, paras. 00045,00087 – 00090); and further comprising a PLC controller of the second safety PLC module to send a safety control signal to one of the first set of IO sub-modules of the first machine over the second EtherCAT network cable (Fig 7. with slaves 1, and 2 engaged, paras. 00077, 00078). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the PLC system of LU with Tu to support a plurality of embodiments, (para. 00042). 
Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims11-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 11 and its dependents thereof are allowed because the prior art either alone or in combination fail to anticipate or render obvious, the claimed limitation of
“and a chamber interface input/output (IO) sub-module coupled to the position sensor, the EV manifold, and to be coupled to an IO network bus of the mainframe, the chamber interface IO sub-module to: relay a position value of the slit valve from the position sensor, over the IO network bus, to a programmable logic control (PLC) module of the mainframe; and relay a control signal, received over the IO network bus from the PLC module, to the EV manifold to control slit valve pneumatics by driving the EV.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20090171472, US6312525, and US20070021050 among others teach the remote PLC management in a semiconductor clean room.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.D/Examiner, Art Unit 2184  

                                                                                                                                                                                                      
/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184